777 N.W.2d 176 (2010)
Robert G. ZEICHMAN, Trustee of the Robert G. Zeichman Trust, U/A/D 4/13/81, and Robert G. Zeichman and Robert C. Zeichman, Co-Trustees of the Mary Ann Zeichman Trust, U/A/D 2/1/91, Plaintiffs-Appellees,
v.
ZEICHMAN MANUFACTURING, INC., Defendant-Appellant.
Docket No. 139367. COA No. 281772.
Supreme Court of Michigan.
January 29, 2010.


*177 Order
On order of the Court, the application for leave to appeal the June 16, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.